        Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                Plaintiff,                                  Criminal No. 11-0042-001
                                                            ELECTRONICALLY FILED
        v.

 HAROLD BACON,

                Defendant.

  MEMORANDUM ORDER ON MOTION FOR COMPASSIONATE RELEASE (ECF
   1698) AND MOTION FOR SENTENCE REDUCTION PURSUANT TO 18 U.S.C.
   § 3582(c)(1)(A), AS AMENDED BY THE FIRST STEP ACT OF 2018 (ECF 1717)


       Before the Court is Defendant’s pro se Motion for Compassionate Release (ECF 1698)

and Defendant’s counseled motion for a reduction in sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A). ECF 1717. The Government filed a singular response to both. ECF 1722.

Thereafter, Defendant’s counsel filed a reply. ECF 1729. The Parties’ submissions included

Defendant’s medical records and some disciplinary records from the federal correctional

institution where Defendant is currently incarcerated. The Court has carefully reviewed all of

these documents, and will DENY the motions for the reasons set forth herein.

       I. Background

       Defendant was charged with one count of conspiracy to distribute one kilogram or more

of heroin, two counts of possession with intent to distribute 100 grams of a mixture containing a

detectable amount of heroin, and one count of unlawful possession of a firearm. Defendant pled

guilty to two of the four charges: (1) the conspiracy charge and (2) the unlawful possession of a

firearm charge. Defendant was 29 years old at the time of his arrest on these charges.
        Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 2 of 13




       Defendant’s Presentence Investigation Report (ECF 1113) explained that during 2010

and 2011, FBI and ATF investigated a street gang known as the Manchester OG’s based in

Pittsburgh’s North Side Manchester neighborhood. During this investigation, the officers

monitored intercepted telephone communications involving Defendant. These conversations

made it clear that Defendant received multiple brick quantities of heroin -- a “brick” is defined as

a quantity of 50 stamp bags of heroin -- from two primary sources and then Defendant

redistributed those bricks to other heroin dealers. According to Defendant’s Presentence

Investigation Report, he was deemed to have played a leadership role within the conspiracy. As

a result, Defendant’s total offense level was a 35.

       In addition, Defendant’s Presentence Investigation Report also noted that Defendant was

to be considered a career offender. Defendant’s report indicated that he had previously been

convicted of distribution and/or possession with intent to distribute heroin in the Court of

Common Pleas of Allegheny County, at CC Nos. 200301639, 200301641, and 200302612.

Because of his prior drug distribution/possession convictions, Defendant in the instant federal

case was sentenced with the career offender enhancement which raised his criminal history score

from a V to a VI.

       At the time of sentencing, Defendant’s attorney objected to both the career offender

enhancement as well as the enhancement for a leadership role. The Court prepared tentative

findings overruling Defendant’s objection to the career offender enhancement noting that

Defendant’s age (19) at the time he committed the all three of his prior drug offenses did not

excuse his conduct. In addition, the Court further noted that Defendant’s pattern of criminal

behavior illustrated Defendant’s “high propensity for recidivism.” Simply stated, the Court

found that Defendant’s career offender status did not overrepresent his criminal history,



                                                 2
          Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 3 of 13




especially when considered in light of Defendant’s propensity to re-offend. Because the Court

concluded that Defendant was a career offender, the matter of whether he held a leadership role

was essentially moot.

          Statutorily, Defendant was facing a mandatory minimum of 10 years on the conspiracy

charge, and a mandatory minimum of 5 years on the firearm charge – to be served consecutively.

Thus, Defendant was facing a 15-year mandatory minimum on the charges to which he pled

guilty.

          Defendant was sentenced to serve 240 months imprisonment on the conspiracy charge –

in compliance with the statutory mandatory minimum requirement. Defendant was also

sentenced to serve 60 months, consecutively, on the firearms charge – again in compliance with

the statutory mandatory minimum requirement. Defendant’s total imprisonment sentence of 300

months was below the then-guideline range of 352 to 425 months imprisonment. ECF 1204.

          The Court explained its sentence by noting that Defendant had exhibited a pattern of

possessing and dealing drugs and had been undeterred by the previous State court sentence of

imprisonment and the pending charges that he faced on many of these offenses. Indeed,

Defendant committed some of the crimes while he was on bond pending additional charges. As a

result, the Defendant appeared to the Court to have a high likelihood to return to drug dealing if

he were sentenced to a shorter period of incarceration in this Federal case. In addition, at the

sentencing hearing, the Court stated:

                 Since my sentence is below the guideline range, I have the following
                 additional comments. The Court has found that a sentence within the
                 applicable advisory guideline range of 352 to 425 months imprisonment to
                 be greater than necessary to achieve the goals of sentencing. There
                 certainly is no dispute that the Defendant’s criminal conduct was very
                 serious, and he was personally involved with a large amount of drugs.
                 However, the Court does not find that this Defendant's behavior is so
                 severe as to justify the almost 30 years imprisonment, which would be


                                                 3
       Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 4 of 13




              significantly more than other co-Defendants in this case. The sentence
              imposed is less than the applicable advisory guideline range, but still is a
              very lengthy sentence to serve as a purpose of deterring others from
              similar conduct, to protect the public from crimes by this particular
              Defendant, and to provide for just punishment.

                      If the Defendant was sentenced at the low end of the guideline
              range, he would be in his late fifties or early sixties once he’s released.
              Although the Defendant was classified as a career offender, he has not
              served a significant period of time of incarceration for his crimes.
              Therefore, a thirty-year sentence may be too lengthy for this Defendant to
              serve his first substantial period of incarceration.

                      The Court is tasked with determining a sentence that is sufficient
              but no greater than necessary to comply with the sentencing goals. In this
              case the Court believes that such a sentence is below the applicable
              advisory guideline range, and is consistent with similar defendants who
              have been convicted of similar offenses and with co-Defendants in this
              case and a similar case at 11-00045. So, the Defendant’s motion for
              downward departure and/or variance contained in the sentencing
              memorandum at Document No. 11-52 is granted in part and denied in part.
              I also believe further that this sentence is consistent with the other
              sentences that have been entered in the 11-45 and the 11-42 cases.

                      Obviously, it’s very difficult comparing folks with individual
              characteristics with different stipulated amounts of drugs, criminal history
              being different and guideline ranges, but I’ve strived to in this sentence,
              which is a variance, to have a sentence which is consistent with other
              sentences and believe that a sentence within the guideline range would
              have led to an unwarranted sentencing disparity among Defendants with
              similar records who have been found guilty of similar conduct.

ECF 1224.

       Defendant appealed his sentence and after the appeal was terminated, Defendant filed a

Section 2255 Motion, which was also denied. Now, Defendant files the instant Motion for

Compassionate Release and his attorney also filed a First Step Motion for Reduction of

Sentence. ECF 1698 and ECF 1717.




                                                4
         Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 5 of 13




II. Standard of Review

        The First Step Act’s amendment of 18 U.S.C. § 3582 (“Section 3582”) provides in

relevant part:

        The court may not modify a term of imprisonment once it has been imposed
        except that—
        (1) in any case—

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
            motion of the defendant after the defendant has fully exhausted all
            administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
            such a request by the warden of the defendant's facility, whichever is earlier,
            may reduce the term of imprisonment (and may impose a term of probation or
            supervised release with or without conditions that does not exceed the
            unserved portion of the original term of imprisonment), after considering the
            factors set forth in section 3553(a) to the extent that they are applicable, if it
            finds that—

            (i) extraordinary and compelling reasons warrant such a reduction; . . .
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A).

        The defendant bears the burden of proof, by a preponderance of the evidence, with

respect to a motion for compassionate release brought pursuant to Section 3582(c)(1)(A)(i).

U.S. v. Grasha, Crim. No. 18-325, 2020 WL 5747829, at *2 (W.D. Pa. Sept. 24, 2020) (citations

omitted).

        III. Discussion

        As noted above, Defendant must prove by a preponderance of the evidence that he is

entitled to a compassionate release from his term of imprisonment.1 Defendant’s primarily

claims that this Court should grant his request for compassionate release from his term of

1
  Defendant has fully complied with the required administrative process seeking compassionate release, and
therefore, he has standing to now bring this issue before the Court. See ECF 1717-2 and ECF 1717-3.

                                                        5
         Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 6 of 13




imprisonment because his individual circumstances – meaning his CDC-recognized, COVID 19

comorbidities (asthma, history of smoking, and his racial predisposition), combined with the

danger of reinfection (Defendant tested positive for Covid in October of 2020), and the alleged

lack of ability of FCI -Pekin (the institution where Defendant is imprisoned) to manage the virus

– warrant such relief. Defendant also contends that under 18 U.S.C. § 3553 there are several

mitigating factors this Court should consider in conjunction with his health conditions, the

COVID 19 pandemic and the prison’s alleged inability to adequately protect him, namely: (1) he

acknowledged his guilt and has exhibited remorse and shame; (2) he has a viable release plan;

(3) he has obtained his GED while imprisoned; (4) he has maintained a strong bong with

supportive family members during his incarceration; and (5) other courts have granted

compassionate release to defendants as dangerous or more dangerous than Defendant.2

        The Government’s response to Defendant’s arguments explain that Defendant’s

individual medical conditions relative to COVID-19 can be readily addressed at FCI-Perkin, and

note that this Court and other Courts have recognized the fact that second infections are unlikely,

and therefore support a denial of Defendant’s request for release. In response to the mitigating

factors Defendant posited, the Government contends that Defendant’s criminal history is such

that Defendant has proven by his past conduct that he is a true danger to the community and

should not be released.

                 A. Extraordinary and Compelling Reasons

        This Court begins its own analysis by first noting that Defendant, with his asthma

condition, smoking history, and ethnicity has already contracted and survived COVID-19 while

incarcerated at Perkin-FCI. Defendant’s medical records show that his test result was returned

2
 Defendant’s counsel provided the Court with a six-page non-exhaustive list of United States District Court
decisions granting compassionate release to inmates who have previously tested positive for COVID-19. ECF 1717-
1.

                                                      6
        Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 7 of 13




positive for COVID-19 on October 19, 2020, but the record also notes that Defendant was

asymptomatic. ECF 1721 at p. 11. The Court concludes that despite Defendant meeting one or

more of the CDC high risk categories for COVID-19, Defendant’s bout of COVID-19 was,

fortunately, rather mild.

       As for reinfection, the CDC website indicates the following:

               To date, reports of reinfection have been infrequent. Similar to other
               human coronaviruses where studies have demonstrated reinfection, the
               probability of SARS-CoV-2 reinfection is expected to increase with time
               after recovery from initial infection because of waning immunity and the
               possibility of exposure to virus variants.
                                              *        *      *
                       An increasing number of published studies suggest that >90% of
               recovered COVID-19 patients develop anti-SARS-CoV-2 antibodies.
               Additional studies also demonstrate antibody response, including
               neutralizing antibodies and antibody response following mild or
               asymptomatic infection, can be durable for 6 months or more. This
               evidence must be interpreted cautiously, as anti-SARS-CoV-2 antibodies
               have not been definitively correlated with protection from SARS-CoV-2
               infection, and it is unclear what antibody titer would be associated with
               protection.
                       Some studies have also noted lower titers and faster waning of
               anti-SARS-CoV-2 antibodies in mild or asymptomatic cases of COVID-
               19.
                       It is important to note that antibodies are only one component of
               human immunity and that immunity may be achieved through other
               mechanisms such as virus-specific memory T and B cells. Studies suggest
               that the memory T and B cell response can be durable for 6 months or
               more. However, one study found that T cell responses were 50% higher
               among symptomatic adults compared with asymptomatic adults at 6
               months post-infection.

https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html (last visited March 19,

2020). Based upon what is presently know and set forth on the CDC website, the Court notes

that Defendant’s presumably mild case of COVID-19 provided him with antibodies to assist him

in fending off a second infection – at least for a period of time. It is undisputed that Pekin-FCI

has started to immunize its inmates and staff. Defendant’s counsel notes that this is not



                                                 7
        Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 8 of 13




happening a rate that is amenable to his client. However, in light of the fact that in the Western

District of Pennsylvania (and elsewhere throughout the United States) only certain members of

society are presently eligible for immunization, and immunization shots in some locations are not

readily available, and when they are available, any open slots are quickly filled, it is not a

guarantee that Defendant would have an easier time becoming immunized if he were released.

       Thus, Defendant’s arguments with respect to his medical conditions while valid, fall

somewhat flat in light of the fact that the immunization situation at FCI-Pekin. As of today,

there are 8 active COVID-19 cases at Pekin-FCI (all 8 infected are staff members).

https://www.bop.gov/coronavirus/ (last visited March 19, 2020). According to Defendant’s

counsel, 80% of the inmates have previously tested positive for COVID-19. In addition, 89 of

the inmates at FCI-Pekin and 92 staff members there have also been immunized. ECF 1729, p.

12. Thus, there are inmates and staff members who are, at a minimum, temporarily immune

from the virus because of their prior bouts of COVID-19 providing them with antibodies, and an

immunization program is underway at the prison facility itself.

       That said, the Court finds merit in Defendant’s other argument that FCI-Pekin’s “living

conditions” make it challenging to stop the spread of COVID-19. However, all communal living

facilities – nursing homes, group homes, homeless shelters, and similar facilities – all face

challenging conditions in light of COVID -19. The Bureau of Prisons has established protocols

and procedures to minimize the risks at their facilities, and in the face of real risks, the prisons

lock down units to prevent spread.




                                                   8
        Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 9 of 13




               2. Section 3553 Factors

       However, as noted above, this Court must also consider the Section 3553(a) factors as

well. To that end, this Court notes that it sentenced Defendant to 300 months (a sentence which

was below the then-guideline range of 352 to 425 months imprisonment), and Defendant faced a

15-year (180-month) mandatory minimum sentence. Defendant’s mandatory minimum sentence

arose not only because of the instant conspiracy and gun crimes to which he pled guilty in this

case, but also as a result of his of his multiple prior drug trafficking and gun violations. All of

his offenses were committed before Defendant turned age 30.

       To date, Defendant has served 119 months of his 300-month sentence. The number of

months he has served falls woefully short of the 180-month mandatory minimum and does not

come close to comprising half of his actual 300-month sentence.

       Defendant bore the burden of proving to this Court that he is in fact ready to return to

society early – very early, in this case – and that none of the Section 3553(a) factors should act as

a bar to his re-entry at this time. Therefore, in support of his position, Defendant argued that:

(1) he completed his GED while in prison, that he has a solid home plan (he would live his

mother in McKees Rocks under home confinement upon his release) with strict ground rules

about visitors, (2) he has strong family support from his immediate and extended family who

have continued to visit with him since his incarceration, and (3) he can obtain any medical care

necessary from Ohio Valley Hospital through medical assistance until he becomes employed.

       The Government counters by noting that when Defendant conspired to distribute at least

100 grams of heroin and possessed a firearm in the instant federal case, he did so after he had

already been convicted in “three separate state criminal cases for heroin trafficking and had

served a 2 to 4 year state prison sentence.” ECF 1722 p. 8. The Government also commented



                                                  9
       Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 10 of 13




on the fact that Defendant was an active member of a street gang and that he tried to shield

himself from prosecution by using young runners to store and deliver heroin for him, as well as a

female associate who picked up and transported hundreds of bricks of heroin from Pittsburgh to

Maryland and New Jersey. Id., p. 9.

       This Court, during Defendant’s sentencing hearing, provided the following rationale for

Defendant’s sentence of 300 months:

                        First, the nature and circumstances of the offense. The Defendant's
               charges in this case are the result of an investigation by the ATF and FBI
               into the Manchester OG's, a violent street gang based in the Pittsburgh
               North Side. The Defendant was an admitted member of the Manchester
               OG’s. The investigation included monitoring cell phone communications
               between members of the conspiracy. The intercepted communication and
               surveillance techniques revealed that this Defendant distributed multiple
               bricks of heroin to several associates on a regular basis, often on a daily
               basis. On several occasions the Defendant distributed 30 bricks or more at
               a time. The Defendant would be supplied by heroin in brick and unbagged
               form by local suppliers, and he would meet with an out-of-town -- out-of-
               state supplier in Hagerstown, Maryland. The Defendant used an associate
               to store the bricks of heroin for him and to distribute some of those
               bricks to customers. The Defendant would then sell his bricks to lower
               level drug dealers and other drug users. Occasionally, Defendant would
               sell the bricks on credit.
                        In June of 2010, the Defendant distributed heroin in exchange for
               a .40 caliber Desert Eagle pistol. He later exchanged the pistol with
               another male. Stolen firearms sold on the black market in this manner put
               people in the community at great risk. These weapons are often used to
               intimidate others and prevent them from involving the police when they
               know criminal activity that is occurring, and the weapons are used in
               violent home invasions between drug dealers.
                        The Defendant’s buying and selling of firearms while dealing
               drugs is extremely serious criminal conduct and a great danger to the
               community.
                        The Defendant not only would be involved in large scale drug
               deals, but he also was involved with buying and selling drugs on almost a
               daily basis. Parties have stipulated that the Defendant is responsible for
               between 700 grams and one kilogram of heroin. Again, this is a large
               amount of a dangerous drug. And this drug dealing by the Defendant and
               the others in this conspiracy has led to generational addiction, fear, crime,
               violence and death in their community.



                                                10
       Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 11 of 13




                      Young men like the Defendant and women ignore educational and
              employment opportunities, but instead choose because of the temptation of
              quick and easy money to deal with drugs over an extensive period of time,
              as occurred with the Defendant, often involving younger men and women
              into the conspiracy net. Instead of seeking out educational and vocational
              training, they are exposed to gun violence, jail time and the stigma of
              being a convicted felon.
                      The Defendant’s conduct contributed substantially to this
              community, especially in his position, to be overrun with drugs and crime.
              His actions over an extensive period of time were indeed a serious crime
              mandating this very serious period of incarceration.
                      I’ve also considered the Defendant's family, criminal and social
              history. I appreciate the family members who spoke today on his behalf
              and the struggles they’ve had with him throughout the years.
                      The Defendant is approximately 30 years old. His criminal history
              began when he was only 14 years old. He was adjudicated delinquent
              twice as a juvenile, once for these charges related to identity theft and
              again when he was 15 years old relating to stealing a car.
                      He’s had numerous adult convictions for drug dealing offenses,
              including three prior felony drug convictions, and as a result he’s
              classified as a career offender.
                      He’s also pled guilty to carrying a firearm without a license,
              multiple counts of possession of a controlled substance and six counts of
              disorderly conduct. The details of Defendant’s many disorderly conduct
              charges include that Defendant was found in possession of drugs.
                      The longest sentence the Defendant has received as a result of
              these convictions is two to four years imprisonment. Unfortunately, this
              imprisonment did not help him change his conduct. The Defendant has
              exhibited a pattern of possessing and dealing drugs and has been
              undeterred by the previous State court sentence of imprisonment and the
              pending charges that he faced on many of these offenses. Indeed,
              Defendant committed some of the crimes while he was on bond pending
              additional charges.

ECF 1224, p. 28-31.

       This Court went on to note at the sentencing hearing that Defendant appeared to have a

strong bond with his mother and sister in particular, encouraged him to become a positive role

model for his seven children, and thanked the extended family members who spoke on

Defendant’s behalf. However, the Court ultimately concluded and explained during the hearing,

that a short period of incarceration would be ineffective because Defendant had already been



                                               11
       Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 12 of 13




incarcerated for a short period of time to no avail. This fact supported the Court’s belief that

Defendant possessed a strong likelihood of reoffending given that his record illustrated a

propensity to continue to commit crimes while still serving penalties for other past crimes. The

Court also explained its careful consideration of the fact that the guideline range seemed to

overstate Defendant’s criminal status because did not account for his strong family support, his

difficult background, and his young age. It was for all of these reasons that this Court set

Defendant’s sentence at a total of 300 months imprisonment, with certain special conditions

upon his release from the Bureau of Prisons during his term of supervised release – all of which

the Court assigned to assist Defendant in becoming a productive member of society.

       While incarcerated, it appears to this Court that Defendant has started to take some small

steps toward the ultimate goal of becoming a productive member of society. He has obtained his

GED. He has worked to maintain positive relationships with those who will support him upon

his release. He has suffered a few setbacks as his disciplinary record shows, but those infractions

may not be of his own making. He also has not agreed to perform any work while incarcerated.

The Court is pleased to see that overall, Defendant is moving toward a positive direction and

encourages him to continue to strive for a goal that is most certainly within his reach.

       That said, there is simply no evidence that Defendant has presented relative the 3553

factors that would cause this Court to alter its sentencing decision and release Defendant in the

near or immediate future. To the contrary, most, if not all of the factors that Defendant raises in

his motion(s) were present at the time of sentencing. He had the same strong family support

around him during the years he pursued a life of trafficking drugs and firearms. His GED may

be new, but it is no guarantee that he will use his education to gain lawful employment if he is

released immediately. The fact that he has declined to take work assignments while in prison



                                                 12
       Case 2:11-cr-00042-AJS Document 1737 Filed 03/19/21 Page 13 of 13




and he has had no gainful, legal employment since his teenage years is disappointing. His lack

of motivation toward work does not give the Court confidence that Defendant is indeed ready to

re-enter society as a productive member.

       As a result, this Court finds after considering the all of the factors set forth in section

3553(a), Defendant’s unique medical conditions, the living situation at the Pekin-FCI, and the

potential for reinfection, Defendant has failed to meet the burden of proving extraordinary and

compelling reasons to warrant a reduction in Defendant’s sentence. For these reasons,

Defendant’s motion (ECF 1698) as well as his counseled motion (ECF 1717) are DENIED.

                                               SO ORDERED this 19th day of March, 2021.

                                               s/Arthur J. Schwab
                                               Arthur J. Schwab
                                               United States District Judge


cc: All ECF Registered Counsel of Record




                                                  13
